Citation Nr: 1534754	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-16 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left hip disability (claimed as osteoarthritis). 

2. Entitlement to service connection for back cysts.

3. Entitlement to service connection for bilateral sciatica, to include as secondary to service-connected back strain. 

4. Entitlement to service connection for neck strain, to include as secondary to service-connected back strain. 

5. Entitlement to service connection for a right shoulder disability (claimed as tendinopathy).  

6. Entitlement to a temporary total evaluation for the purpose of convalescence under 38 C.F.R. § 4.30 due to right foot bunionectomy performed by VA on December 28, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

A review of the record discloses that the RO issued a decision in October 2013, wherein it denied claims of service connection for back cysts, a right shoulder disability, neck strain, and bilateral sciatica.  The Veteran submitted a Notice of Disagreement (NOD) in September 2014, contesting the denials of service connection.  The RO has not issued a Statement of the Case (SOC) that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

The issues of entitlement to service connection for back cysts, a right shoulder disability, neck strain, and bilateral sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. On December 28, 2009, the Veteran underwent a right foot bunionectomy; resolving reasonable doubt in her favor, the surgery necessitated approximately one month of convalescence. 

2. The Veteran does not have a current orthopedic disability (namely, osteoarthritis) of the left hip; service-connection is already in effect for left lower extremity radiculopathy.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disability, claimed as osteoarthritis, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for a temporary total rating of one month based on the need for convalescence are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, with respect to the left hip claim, notice was provided to the Veteran in a November 2009 letter, prior to the initial adjudication of her claim in March 2010.  The Veteran was notified of the elements of her claims, the evidence not of record that was necessary to substantiate the claim, and the need to provide the names of the persons, agency, or company who had additional records to help decide her claim.  She was also informed that VA would attempt to determine what additional information was needed to process her claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  With respect to the Veteran's claim for a total temporary rating, the Board notes, that a fully compliant VCAA letter was sent in February 2010.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any relevant evidence aside from the evidence already of record.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, an examination was not obtained for the service connection claim because the evidence did not surpass the low threshold set by McLendon.  Where the evidence does not establish that a current disability exists, there is no need to obtain a medical opinion regarding whether there is a relationship between a current disability and a service connected disability.  In any event, there is otherwise sufficient competent medical evidence of record to make a decision on the claim without additional examination.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the claims on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159. 

A Left Hip Disability 

The Veteran contends that she has osteoarthritis of the left hip that is associated with her service-connected back strain with degenerative changes.  

The Board notes at the outset that the Veteran is already service-connected for left lower extremity radiculopathy associated with the service-connected back disability; the radiculopathy is rated under Diagnostic Code 8520, for impairment of the sciatic nerve.  More recently, the Veteran filed a separate service connection claim for bilateral sciatica, which was denied in an October 2013 rating decision; the Veteran expressly disagreed with that determination in September 2014, and the claim is being remanded, per Manlincon, herein. 

Service treatment records (STRs) reflect diagnoses of lumbar and sacroiliac strain/pain, as well as complaints of lower left extremity radicular symptoms.  However, STRs show no diagnoses or treatment pertaining to the left hip, to include arthritis.  

Following separation, private medical reports from Dr. B. and the Cumberland Pain Associates show treatment for low back, hip, and lower left extremity radicular pain, as well as diagnoses of sacroiliac joint arthritis and lumbar radiculopathy.  No findings pertaining to arthritis of the left hip, or other diagnoses related to the left hip are noted in the private treatment records.  

Additionally, while post-service treatment reports from VA Medical Center reflect complaints of left hip pain since approximately 2004, they provide no clinical diagnoses relating to the left hip.  In fact, an x-ray of the left hip was performed on March 2, 2011, and the results of this radiograph revealed a normal left hip. (Emphasis added).  

Service connection presupposes a current diagnosis of the claimed disability. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of the claim).  The objective evidence of record does not show left hip osteoarthritis/arthritis or any other orthopedic disability of the left hip.  To the extent that the Veteran has reported the symptom of left hip pain, this has been associated with her radiculopathy of the left lower extremity, for which service-connection is already in effect. See, e.g., December 2006 Neurological/Spine Examination.  As such, the Veteran's left hip pain is considered in conjunction with her evaluation for radiculopathy of the left lower extremity.  To award an additional rating for the same symptom would violate the rule against pyramiding. See 38 C.F.R. §§ 4.14, 4.118.  The credible lay evidence is outweighed by the competent and credible medical evidence because hip pain may be due to different causes so medical expertise is necessary to determine the underlying condition causing the symptoms. 

In sum, the preponderance of the evidence is against a finding of a current left hip disability, to include osteoarthritis.  In the absence of evidence of a current disability, the claim must fail. Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Temporary Total Disability Rating

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b). 

The term "convalescence" does not necessarily entail in-home recovery. Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury." Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state." Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. 38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430. 

Service connection is in effect for bunion of the right foot (great toe).  The Veteran asserts that a total temporary rating is warranted based on convalescence and/or severe post-operative residuals following a right foot bunionectomy procedure.  

A December 28, 2009, VA surgical report reflects that the Veteran underwent an HAV (hallux abducto valgus) bunionectomy of the right foot.  She was discharged that same day in stable condition. 

One week following the surgery, on January 4, 2010, the Veteran was seen by Dr. A.T. through the VA Podiatry Clinic.  At that time, pain was estimated as 2 out of 10 on a 1 to 10 pain scale.  The examination found the right foot with no drainage, erythema, or edema.  Pulses were palpable with normal temperature of skin.  She was assessed with HAV post-operative one week, and instructed to use crutches and to be "nwb" (non-weightbearing) on the right foot and to return to the clinic in one week. 

On follow up visit the second week following surgery, on January 12, 2010, pain was reported as 0 on a 1 to 10 pain scale.  There was no drainage, erythema, or edema, and only mild bruising was noted.  Orthopedic exam found mild varus.  Sutures were removed and she was provided with a surgical shoe.  

A VA Podiatry note of February 12, 2010, showed no reports of pain (0/10).  The Veteran was measured for molded shoe inserts and it was recommended that she return to tennis shoes.  No other residuals were shown on this visit; she was advised to return to the clinic in one year's time.  

A VA Primary Care entry of February 17, 2010, showed a well-healed incision of the right hallux with no erythema and no edema.  No treatment was noted for the right foot.  Swimming and cycling were recommended to avoid stress on the foot.  Subsequent VA treatment notes showed no other surgical residuals of the right foot.

A March 19, 2010, letter from Dr. A. T. (the Veteran's VA podiatrist) reflected that the Veteran underwent corrective surgery on December 28, 2009, and that her post-operative course included two weeks non-weightbearing with use of crutches and successive surgical shoe for an additional six weeks.  It was noted that the Veteran had returned to shoe wear without limitations. 

In her May 2011 substantive appeal to the Board, the Veteran reported that she was non-weightbearing and on crutches for two weeks following her surgery, and that she wore a surgical shoe for six weeks thereafter.  She stated that, during this initial period of recovery, she had to elevate and ice her foot several times a day "causing [her] to miss periods of work for which [she] was not compensated for." 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the December 2009 right foot bunionectomy necessitated approximately one month of convalescence and thus, a temporary total rating is warranted under 38 C.F.R. § 4.30. See 38 C.F.R. § 3.102 (2015).  Specifically, the evidence shows that the Veteran was completely non-weightbearing with the use of crutches for two weeks following the bunionectomy procedure.  The Veteran additionally reported that she missed work on occasion during this time period (and beyond) due to post-operative residual symptoms (e.g., the need for elevating/icing her right foot).  

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the December 2009 surgery necessitated convalescence of approximately one month because the Veteran's post-operative circumstances were indicative of transient incapacitation (i.e., initial, but not continued, use of crutches/non-weight bearing, and missed periods of work) associated with recuperation from the immediate effects of the right foot surgery.

The Board further finds that the weight of the evidence establishes that the Veteran is not entitled to more than one month of convalescence following the December 28, 2009, surgery.  Indeed, the February 2010 VA podiatry follow-up note, which was less than two months after the surgery, as well as the March 2010 letter from Dr. A.T., indicated that the Veteran was no longer on crutches and that she was using a surgical shoe for a period of six weeks.  She denied any pain on examination(s) in February 2010.  Other than a well-healed incision, no other surgical residuals of the right foot were noted.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is entitled to one month of convalescence, but no longer, following the December 28, 2009, right foot bunionectomy. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.30. 


ORDER

Entitlement to service connection for a left hip disability, claimed as osteoarthritis, is denied. 

A temporary total rating under 38 C.F.R. § 4.30 of one month following a December 28, 2009, right foot bunionectomy is granted, subject to the laws and regulations governing the award of monetary benefits.







REMAND

Manlincon Remand

The Veteran has raised a Manlincon issue with regard to the denials of service connection for back cysts, a right shoulder disability, neck strain, and bilateral sciatica. See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO denied the above-cited claims in an October 2013 rating decision.  In September 2014, the Veteran filed a Notice of Disagreement as to the denial of these claims.  This constituted a timely Notice of Disagreement initiating an appeal of these additional claims. 38 C.F.R. § 20.201 (2014). 

To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of these claims to the Board. See Manlincon, 12 Vet. App. at 238. 

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with a Statement of the Case (SOC) pertaining to the issues of entitlement to service connection for back cysts, a right shoulder disability, neck strain, and bilateral sciatica.  

Also advise her that, upon receipt of this SOC, she still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect her appeal of these additional claims to the Board.  

If, and only if, she perfects an appeal by the submission of a timely substantive appeal should these claims be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302, etc. (2014).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


